Citation Nr: 0630068	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right shoulder 
condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1995 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran service connection for right 
shoulder strain.

In March 2004, the Board denied the veteran's claim for 
service connection for a right shoulder disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2005, 
the Court granted the joint motion to vacate the Board 
decision, and remanded the case for action consistent with 
the motion.

In August 2005, the Board remanded the veteran's case to the 
RO for action consistent with the joint motion.  The case was 
returned to the Board in July 2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  A right shoulder condition is not etiologically related 
to service.


CONCLUSION OF LAW

A right shoulder condition was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2000, prior to the enactment of the VCAA.  

An RO letter dated in June 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Further, in a September 2005 letter, 
the RO requested that the veteran submit to the RO any 
evidence in his possession that pertained to the claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the June 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  While the notice provided to the veteran was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thus, the Board finds that the 
veteran was not prejudiced by the timing of the June 2003 
VCAA letter.

Moreover, the Board notes that in an April 2006 Supplemental 
Statement of the Case (SSOC), the veteran was notified of the 
requirements necessary to establish a disability rating and 
an effective date if his claim was granted, meeting the 
requirements of the recent Court of Appeals for Veterans 
Claims (Court) case, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that a service connection claim 
includes the elements of a disability rating and establishing 
an effective date; therefore, the veteran requires notice of 
the requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although the veteran received this 
notification after the initial adjudication of his claim, 
because this claim is being denied, the denial renders any 
disability rating and effective date issue moot.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and will now address the merits of 
this claim.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's right shoulder condition 
is not warranted because the medical evidence shows that his 
right shoulder condition is not related to his in-service 
right shoulder injury or his service.  38 C.F.R. § 3.303 
(2006).  As such, the Board notes that the veteran's service 
medical records show that in March 1996, he reported that he 
ran into a cord, fell, and hit his head.  He received 
treatment for his head injury at that time.  Five days later, 
he sought treatment for right shoulder pain that he was 
experiencing secondary to the fall.  It was noted that he had 
no history of a previous shoulder injury.  The diagnoses were 
resolving shoulder strain and rule out acromioclavicular 
joint separation.  The veteran returned for follow-up 
treatment in March 1996 and April 1996.  In March 1996, an X-
ray of the right shoulder was conducted and revealed no signs 
of acromioclavicular damage.  Hence, the veteran was treated 
for right shoulder strain.  In April 1996, the veteran 
reported that he felt slight pain when he put strain on the 
arm.  The diagnosis was resolving right shoulder pain.  In 
the veteran's September 1996, July 1997, and May 1999 Reports 
of Medical History, he did not note that he had any shoulder 
pain, nor did the physical examinations associated with these 
reports note any right shoulder pathology.  The May 1999 
separation Report of Medical Examination revealed no 
significant findings, and specifically, no right shoulder 
disability.

In October 2000, the veteran underwent a VA examination 
wherein he was found to have some swelling and ecchymotic 
spots on the right shoulder acromioclavicular area.  X-ray 
studies of the right shoulder were normal.  The diagnosis was 
radiographically normal right shoulder.

Private medical records from the Canonsburg Chiropractic 
Center, dated from November 2001 to October 2002, show that 
the veteran received treatment for his right shoulder.  
Specifically, a November 2001 record shows that the veteran 
reported that his right shoulder pain began in May 1996 when 
his shoulder was ripped out of the socket.

In March 2003, the veteran underwent a VA examination wherein 
he reported his right shoulder injury in service.  Since his 
separation from service, his occupations had included working 
in a plastics factory.  He related that until recently, he 
had been an avid weight lifter.  He complained of pain when 
he performed overhead work.  Following the examination, the 
diagnoses were right shoulder pain, some chronic right 
shoulder rotator cuff, and possible bicipital tendonitis.  
The VA examiner opined that the veteran's right shoulder 
condition was likely due to his history of overhead 
activities, in particular, overhead weight lifting.  He also 
stated that the incident while in the military did likely 
have a role in slightly exacerbating the veteran's 
predisposition to a right shoulder rotator cuff and possible 
bicipital tendonitis.  He further stated that the veteran 
would have probably developed right shoulder pain regardless 
of his military experience, but based on the history, the 
incident while in the service likely played a role in 
exacerbating the predisposition of the right shoulder pain.

In July 2005, the veteran submitted lay statements.  A 
statement from the veteran's mother, states that before he 
entered the service, the veteran was in excellent physical 
condition and never had problems with his shoulder or with 
lifting items.  After the shoulder was injured in the 
military, the veteran had been complaining of right shoulder 
pain and of difficulty lifting items.  A lay statement from 
M.W., who served with the veteran in the military, states 
that the veteran was involved in an accident while in service 
and dislocated his right shoulder.  He stated that the 
veteran frequently complained about his right shoulder pain 
and his inability to perform tasks as he did before the 
accident.  M.W. further stated that he noticed that the 
veteran had trouble with performing daily tasks for the 
remainder of his career.

A May 2005 private magnetic resonance imaging (MRI) of the 
right shoulder reveals minimal early degenerative changes of 
the acromioclavicular (AC) joint, no impingement, and no 
evidence of AC joint separation.  The rotator cuff and biceps 
tendon were normal in appearance.  The glenoid labrum 
appeared grossly intact, but subtle labral injuries could be 
missed on conventional MRI.  Finally, there was no occult 
fracture of bone contusion and no evidence of Hill-Sachs 
deformity.

A July 2005 letter from a private physician, D.D., M.D., 
states that the veteran was seen in May 2005 for pain in the 
right shoulder secondary to an injury approximately seven 
years ago while in the military service.  The magnetic 
resonance imaging (MRI) was negative, but the veteran 
continued to have pain secondary to a soft tissue injury.

In March 2006, the veteran underwent a VA examination to 
clarify whether his right shoulder condition was related to 
his in-service injury.  The VA physician, an orthopedic 
surgeon, indicated that he had reviewed the veteran's claims 
folder.  After the veteran described his injury in service, 
stating that the force of running into a clothesline with a 
90-pound backpack in his right hand caused his shoulder to 
dislocate, the VA physician stated that the clothesline 
mechanism did not sound probable to cause a shoulder 
dislocation.  The VA physician stated that more force was 
needed than that for a shoulder dislocation.  Further, if the 
veteran had a shoulder dislocation, he would most likely need 
to be manually relocated instead of a voluntary relocation, 
as the veteran had described.  He opined that the veteran may 
have had an incident of subluxation with relocation, but the 
veteran stated that he relocated his shoulder after a half 
hour of the injury and with a subluxation and relocation, the 
relocation is immediately after the subluxation.  The VA 
physician further stated that after review of the service 
medical records, he believed that the veteran had a right 
shoulder strain and not dislocation or subluxation because 
the veteran reported that he did get better after two to 
three months after the in-service injury and he would have 
occasional right shoulder pain with overhead activities.  
Because the veteran's X-rays were negative and his MRI was 
basically normal, he believed that the veteran had right 
shoulder impingement.  It was his opinion that it was not 
likely that the veteran's right shoulder disability was 
related to the in-service incident or related to his military 
service, but rather related to his repetitive overhead 
activities and weightlifting.  His rationale was that the 
specific incident as described by the veteran, specifically a 
shoulder dislocation, usually would result in instability of 
the joint, and the veteran did not report recurrent 
instability, nor were there signs of instability on 
examination.  Further, the MRI showed a normal labrum, and 
the structure most likely injured in a dislocation or 
subluxation is the labrum.  Finally, the veteran did not have 
a rotator cuff tear because his rotator cuff strength was 
normal and his MRI showed no signs of a tear.  Hence, the VA 
physician opined that it was not likely that the veteran's 
current right shoulder condition, which was impingement, was 
secondary to the reported incident in military service or to 
his military service.

The Board accepts the opinion of the March 2006 VA examiner 
as competent medical evidence to show that the veteran's 
current right shoulder condition is not related to his in-
service right shoulder injury.  As such, the Board notes that 
the July 2005 private physician, did not state that he had 
reviewed the veteran's service medical records.  Rather, his 
statement that the veteran's right shoulder condition was 
secondary to the veteran's in-service injury was based on the 
veteran's report.  The Court has held that a post service 
reference to injuries sustained in service without a review 
of service medical records is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1992).  Hence, the 
Board finds that the opinion from D.D., M.D. is not competent 
medical evidence to show a relationship of the veteran's 
current right shoulder condition to his service.

Further, the Board notes that the veteran submitted lay 
statements that show that the veteran did not have a problem 
with his right shoulder before service, but after the injury 
in service, he complained of having right shoulder pain that 
was at the acromioclavicular joint.  Included with the 
previously mentioned lay statements is an August 2006 lay 
statement from J.R., the veteran's Platoon Corpsman for 
Charlie Company 1st Battalion 3rd Marines.  He stated that 
while on field operations in Hawaii, the veteran fell and 
hurt his right shoulder.  A few weeks after the injury, the 
veteran participated in a 30-mile hike, which caused his 
shoulder to hurt worse.  From J.R.'s recollection, most of 
the pain was at the acromioclavicular joint.  The Court has 
held that as laymen, the veteran and the writers of these lay 
statements do not have the necessary medical training or 
expertise to render a medical diagnosis or determine the 
cause of a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  Therefore, as the lay 
statements were not written by medical professionals, the 
Board does not find that the lay statements submitted are 
competent evidence to show that the veteran's current right 
shoulder condition is related to his in-service injury or his 
service.

Finally, the Board notes that the March 2003 VA examiner 
suggested that the veteran had a predisposition to a right 
shoulder condition, and the in-service injury exacerbated 
this predisposition, possibly showing aggravation of a right 
shoulder condition in service.  However, the March 2006 VA 
physician reasoned that the veteran's current symptoms are 
not such that would be a residual of the veteran's in-service 
injury as the veteran has described it and as noted in the 
service medical records.  The Court has held that the Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  As the March 2006 VA examiner has 
given a rationale for his opinion, stating that the veteran's 
current disability is not a residual of the described in-
service injury, and the March 2003 VA examiner did not give a 
basis for his opinion that the in-service injury slightly 
exacerbated the veteran's predisposition to a shoulder 
injury, the Board does not accept the March 2003 VA 
examiner's opinion; rather, the Board accepts the March 2006 
VA examiner's opinion that the veteran's right shoulder 
condition is not related to his service.


ORDER

Entitlement to service connection for a right shoulder 
condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


